Name: Commission Regulation (EC) No 2555/2000 of 20 November 2000 amending Regulation (EC) No 2461/1999 laying down detailed rules for the application of Council Regulation (EC) No 1251/1999 as regards the use of land set aside for the production of raw materials for the manufacture within the Community of products not primarily intended for human or animal consumption
 Type: Regulation
 Subject Matter: plant product;  cultivation of agricultural land;  agricultural activity;  international trade
 Date Published: nan

 Avis juridique important|32000R2555Commission Regulation (EC) No 2555/2000 of 20 November 2000 amending Regulation (EC) No 2461/1999 laying down detailed rules for the application of Council Regulation (EC) No 1251/1999 as regards the use of land set aside for the production of raw materials for the manufacture within the Community of products not primarily intended for human or animal consumption Official Journal L 292 , 21/11/2000 P. 0018 - 0019Commission Regulation (EC) No 2555/2000of 20 November 2000amending Regulation (EC) No 2461/1999 laying down detailed rules for the application of Council Regulation (EC) No 1251/1999 as regards the use of land set aside for the production of raw materials for the manufacture within the Community of products not primarily intended for human or animal consumptionTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1251/1999 of 17 May 1999 establishing a support system for producers of certain arable crops(1), as last amended by Regulation (EC) No 1672/2000(2), and in particular Article 9 thereof,Whereas:(1) The flax and hemp sector has recently been reformed. Council Regulation (EC) No 1673/2000 of 27 July 2000 on the common organisation of the markets in flax and hemp grown for fibre(3), provides for a processing aid for flax and hemp straw. These two products, intended for fibre production, have also been added to the support system for producers of certain arable crops and are therefore eligible for area aid.(2) Under Commission Regulation (EC) No 2461/1999(4), amended by Regulation (EC) No 827/2000(5), the production of linseed and hemp seed on set-aside land is possible provided that such seed is intended for uses other than textiles. Article 25 of that Regulation stipulates that the raw materials listed in Annex I are not eligible for any other aid, in particular under intervention schemes intended to stabilise agricultural markets. In the case of hemp, the varieties used to produce fibre are the same as those used for other purposes, which may pose problems during controls aimed at verifying compliance with Article 25 of Regulation (EC) No 2461/1999. This is not a problem in the case of flax because the varieties are different. Under those circumstances hemp seed should be deleted from the list of raw materials which can be grown on set-aside land.(3) In addition, the new scheme for flax concerns flax intended for the production of fibre, which is a broader concept than the expression "flax for textile use" used hitherto in Regulation (EC) No 2461/1999. The terminology used in Annex I to Regulation (EC) No 2461/1999 should therefore be adapted.(4) Article 22 of Regulation (EC) No 2461/1999 stipulates that the raw materials listed in Annex II may be grown on land set aside on condition that they are intended for use in the manufacture of the end products listed in Annex III.(5) Annex II to Regulation (EC) No 2461/1999 provides for the possibility of growing perennial plants such as Miscanthus sinensis on set-aside land. New information indicates that that plant can, after having been shredded, be used as litter for horses or for drying or cleaning plants, which is a non-food use which meets the objective of Regulation (EC) No 2461/1999.(6) Annex III to Regulation (EC) No 2461/1999 should therefore be amended to introduce that new use for Miscanthus sinensis.(7) The Management Committee for Cereals has not delivered an opinion within the time limit laid down by its chairman,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 2461/1999 is amended as follows:1. In Annex I, the description of the products falling within CN code ex 1204 00 90 is replaced by the following:">TABLE>";2. In Annex I, the following CN code is deleted:">TABLE>";3. In Annex III, the following indent is inserted after the 11th indent:"- Miscanthus sinensis falling within CN code 0602 90 51, shredded, intended for use as horse litter, mulch, additives to improve compost and litter for the drying and cleaning of plants,".Article 2This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 November 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 1.(2) OJ L 193, 29.7.2000, p. 13.(3) OJ L 193, 29.7.2000, p. 16.(4) OJ L 299, 20.11.1999, p. 16.(5) OJ L 101, 26.4.2000, p. 21.